

abofferletterimage1.jpg [abofferletterimage1.jpg]


March 8, 2018


Dear Anna,


It is with great pleasure that I confirm our offer to appoint you as Chief
Executive Officer and Brand President, Kate Spade, of Tapestry, Inc. (
“Tapestry,”), reporting to the Chief Executive Officer of Tapestry. Upon
effectiveness of the appointment, you will be a member of Tapestry’s Executive
Committee. You will be considered an “officer” under Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as an
“Executive Officer” of Tapestry pursuant to Rule 3b-7 of the Exchange Act.
This letter details your base salary, bonus opportunity, annual equity
opportunity, joining compensation and other benefits. It also lays out the
conditions of your employment with Tapestry and Kate Spade (collectively, the
“Company”). If you accept our offer, you agree to start in your new role no
later than March 26, 2018 (the “Effective Date ”).
1. Base Salary
$875,000 per annum.
Your salary will be paid in accordance with the Company’s payroll practices,
which are subject to change from time-to-time at the discretion of the Company,
and will be paid less withholding and deductions authorized under applicable
law.
Performance reviews are typically conducted at the end of our fiscal year, which
presently runs from approximately July 1 through June 30. Any merit increases
for which you may be eligible would be determined at that time, and would take
effect in September. Provided your Effective Date is on or before April 1, 2018,
you will be eligible for a merit increase in September 2019.


2. Incentive Compensation




--------------------------------------------------------------------------------




You will be eligible to participate in the Company ’s Performance-Based Annual
Incentive Plan ("AIP"), a cash incentive program under which your payout is
based on Kate Spade’s and Tapestry’s financial performance, subject to its terms
and conditions. Your target bonus will be 100% of your salary actually paid
during the fiscal year. The actual bonus payout may range from 0% of target for
performance below established thresholds to 200% of target for maximum
performance, with performance components, measures and target values to be
established by the Tapestry’s Board of Directors or the Human Resources
Committee of the Board of Directors (the “Committee”). Since your Effective Date
is before April 1, 2018, you will be eligible for the AIP beginning in fiscal
year 2018, and any such AIP bonus earned will be guaranteed at Target- 100% of
your salary paid during the fiscal year and pro-rated in accordance with the
Effective Date. For fiscal year 2019 your bonus will be guaranteed at Target-
100% of your salary paid during the fiscal year.
Any AIP bonus is paid within three months of the end of the fiscal year and you
must be an employee in good standing with the Company on the AIP bonus payment
date in order to be eligible to receive any such AIP bonus payment. If you
resign your employment or are terminated for "cause," you are not eligible for
this bonus for the fiscal year in which your employment is terminated. For the
purposes of this letter, termination for “cause” is defined in the Addendum.
Please refer to the My Pay section of Tapestry’s intranet, the Loop, for the
governing terms and conditions of the AIP bonus plan. In addition, Tapestry’s
Board of Directors has adopted an incentive repayment policy (attached) for
members of the Executive Committee, which you must sign and return to me
coincident with your acceptance of this offer.


3. Equity Compensation
Your compensation package includes a guideline annual equity grant value of
$1,700,000, to be granted in a fixed proportion of different equity vehicles,
which may include restricted stock units ("RSUs"), performance restricted stock
units ("PRSUs"), and/or stock options, as determined annually by the Committee
and normally granted in August. Notwithstanding your joining grant outlined
below, Executive Officers of Tapestry, of which you will be one, currently
receive the following mix of equity vehicles: 20% RSU’s, 40% PRSU’s and 40%
stock options. Currently, PRSUs cliff vest on the third anniversary of the grant
date and may vest between 0 to 200% of target shares depending on performance,
RSUs vest and stock options are exercisable one fourth each year over four years
beginning on the first anniversary of the grant date, in each case, subject to
your continued employment or other service with the Company from the grant date
to each applicable vesting date. Any future equity grants will be determined
based on your position, performance, time in job and other criteria Tapestry
determines in its discretion, which are subject to change. All equity awards are
subject to approval by the Committee.
Your joining grant, with a grant value of $1,000,000 will be made on the first
business day of the fiscal month coincident with or following your Effective
Date, and will be granted in RSUs. The number of stock options you receive will
be based on the grant price (closing price of Tapestry, Inc. stock on the grant
date) and on an industry standard valuation model, Black-Scholes, which
determines the value of a stock option. The number of RSUs you receive will be
based on the grant price. The RSUs for your joining grant will vest one fourth
each year over four years, beginning on the first anniversary of the grant date,
subject to your continued employment or other service with the Company.
You are subject to the terms and conditions of the grant agreements, including,
but not limited




--------------------------------------------------------------------------------




to, the provisions relating to claw back of equity gains in certain
post-employment scenarios. Notwithstanding anything to the contrary in this
letter, the terms of the Amended and Restated Coach, Inc. 2010 Stock Incentive
Plan (Amended and Restated as of September 20, 2017) (as it may be amended from
time to time, the "Stock Plan") and related grant agreements, as they may be
changed from time to time, are controlling.


4. Severance
If your employment at the Company should cease involuntarily for any reason
other than for "cause," or if you resign for “Good Reason, ” each as defined in
the attached addendum (e.g.,
Page 2 of 12
position elimination), you will be eligible to receive twelve (12) months of
base salary under the Company’s Severance Pay Plan, subject to its terms and
conditions (including with regard to the time and form of payment). For more
information, please view the severance plan document on the Loop or contact
Human Resources. To receive separation pay, you will be required to sign a
waiver and release agreement in the form provided by the Company. This agreement
will include restrictions on your ability to compete with the Company and
solicit Company employees.


5. Retirement
Upon your voluntary resignation from the Company after attaining either (i) age
62 with 5 years of service with the Company and its affiliates, or (ii) age 55
with 10 years of service with the Company and its affiliates, your voluntary
resignation will be deemed a “Retirement,” as such term is defined in applicable
award agreements, provided that you continue to comply with the terms and
conditions of any restrictive covenants (e.g., non-competition, non-investment
in a company competitor, non-solicitation of company employees and customers and
nondisclosure of confidential company information), and provided further, that
any such awards shall be subject to the terms and conditions of the applicable
award agreements and the Stock Plan.


6. Section 409A of the Internal Revenue Code
It is expressly intended and contemplated that this letter comply with the
provisions of Section 409A of the Code and the applicable guidance thereunder
("Section 409A") and that the payments hereunder will either be exempt from
Section 409A or will comply with the provisions of Section 409A. This letter
will be administered and interpreted in a manner consistent with this intent,
and, notwithstanding any provision of this letter to the contrary, in the event
that the Company determines that any amounts payable hereunder would be
immediately taxable to you under Section 409A, the Company reserves the right
(without any obligation to do so or to indemnify you for failure to do so) to
amend this letter to satisfy Section 409A or be exempt therefrom (which
amendment may be retroactive to the extent permitted by Section 409A).
Notwithstanding any other provision of this letter, if you are a "specified
employee" within the meaning of Treas. Reg. §1.409A-1(i)(1), then the payment of
any amount or the provision of any benefit under this letter which is considered
deferred compensation subject to Section 409A




--------------------------------------------------------------------------------




shall be deferred for six (6) months after your "separation from service" or, if
earlier, the date of your death to the extent required by Section
409A(a)(2)(B)(i) (the "409A Deferral Period"). In the event payments are
otherwise due to be made in installments or periodically during the 409A
Deferral Period, the payments which would otherwise have been made in the 409A
Deferral Period shall be accumulated and paid in a lump sum on the Company’s
first standard payroll date that arises on or after the 409A Deferral Period
ends, and the balance of the payments shall be made as otherwise scheduled. For
purposes of any provision of this letter providing for reimbursements to you,
such reimbursements shall be made no later than the end of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall the unused reimbursement amount during one calendar year be carried over
into a subsequent calendar year. For purposes of this letter, you shall not be
deemed to have terminated employment unless you have a "separation from service"
within the meaning of Treas. Reg. § 1.409A-1(h). All rights to payments and
benefits under this letter shall be treated as rights to receive a series of
separate payments and benefits to the fullest extent allowed by Section 409A. In
no event shall any liability for failure to comply with the requirements of
Section 409A be transferred from you or any other individual to the Company or
any of its affiliates, employees or agents.
Page 3 of 12


7. Benefits
Your other major benefits will include medical, dental, vision, retirement
savings, life insurance, short and long term disability, Employee Stock Purchase
Plan, employee discount program and 25 business days of vacation per calendar
year, as generally provided by the Company to employees at a comparable level in
accordance with the plans, practices and programs of the Company, and subject to
your satisfaction of applicable eligibility requirements. These benefits are
subject to change from time-to-time in the discretion of the Company. We are
enclosing a summary of executive benefits highlighting these programs in Your
Tapestry Benefits Overview.


8. Legal Fees and Related Expenses
The Company agrees to reimburse your legal fees in connection with the
negotiations concerning the commencement of your employment arrangement with the
Company, including in connection with the review and signing of this offer
letter, up to a maximum of $20,000 (twenty thousand dollars). Subject to your
representations in Section 9 below and your continued compliance therewith, the
Company agrees to engage legal counsel of its choosing, at the Company’s cost
and direction, to defend you in any legal matters regarding your joining the
Company.


9. Confidentiality
The Company believes strongly in respecting the proprietary rights of third
parties and expects each of its employees to honor their confidentiality
obligations to former employers. Accordingly, we expect you to fully comply with
any and all obligations you may have, including non- compete, non-solicitation
and confidentiality obligations. By accepting this offer, you are confirming
your representation to the Company that you are not subject to any existing non-




--------------------------------------------------------------------------------




compete obligations with your current or former employer that would prevent you
from commencing employment with the Company on the Effective Date without
restriction or penalty. Further, you are confirming your representation that you
are currently in compliance with any non-solicitation obligation(s) you have
with respect to your current or former employer and that you have not had any
discussions with anyone or referred any individuals to the Company in violation
of those obligations. The Company does not want, and specifically instructs you
not to violate any non-solicitation obligations you may have with respect to
your current and former employers and to maintain in confidence, and not
destroy, delete or alter, information that is confidential and/or proprietary to
your current and former employers. The Company acknowledges that you have
provided the non-solicitation provisions of your employment agreement, equity
award agreements, and separation agreement and general release with your prior
employer, and that it has not, and shall not, through January 31, 2019, ask you
to assist the Company in hiring or retaining (and has instructed you not to
participate in or arrange the employment or retention of) any person who was
employed or retained by your prior employer or any of its affiliates within the
one-year period immediately preceding such employment or retention. As a
reminder, we are offering you this position based upon your talent and the
skills you have acquired throughout your career.
As an employee of the Company, and as a part of this offer, you will be subject
to the various policies set forth in the attached Addendum, as well as those set
forth in the Your Tapestry Benefits Overview that accompanies this offer. Such
policies include, but are not limited to the following:
•
Incentive Repayment Policy;



Page 4 of 12


•
Executive Stock Ownership Policy;

•
Notice of Intent to Terminate Employment;

•
Post-Employment Restrictions;

•
Code of Conduct;

•
Confidentiality, Information Security and Privacy Agreement; and

•
Other Terms and Conditions of Employment.



By accepting this offer, you are also expressly accepting and agreeing to be
bound by and adhere to the Company policies set forth in the attached Addendum
and in the packet of materials that accompany this offer letter. This letter,
along with the documents attached hereto or referred to herein, constitute the
entire agreement and understanding between you and the Company with respect to
your employment, and supersedes all prior discussions, promises, negotiations
and agreements (whether written or oral) between you and the Company.


Anna, we are excited at the prospect of your joining us. This letter and the
documents attached hereto constitute the Company’s entire offer. As you review
this offer, please feel free to contact me with any questions. To accept the
offer, and acknowledge you are not relying on any promise or representation that
is not contained in this letter, please sign in the space below and return one
of the attached copies to me no later than March 12, 2018 .




--------------------------------------------------------------------------------








Sincerely,


/s/ Sarah Dunn______________________


Sarah J. Dunn


Global Human Resources Officer


Tapestry, Inc.


Agreed and accepted by:


/s/ Anna Bakst
3/9/18
Anna Bakst
Date





Page 5 of 12










ADDENDUM
COMPANY POLICIES & CONDITIONS OF EMPLOYMENT


As an employee with Kate Spade of Tapestry, Inc. (collectively, the (Company”),
you will be subject to the following policies. Please sign the acknowledgement
at the end noting your understanding and agreement.
1. Incentive Repayment Policy
Tapestry’s Board of Directors has adopted an incentive repayment policy
affecting all performance-based compensation that the Company pays to members of
its Executive Committee. Information on this policy is attached. You agree that
you remain subject to this repayment policy and that it may change from
time-to-time as the Committee deems appropriate and/or as is required by law.




--------------------------------------------------------------------------------




2. Executive Stock Ownership Policy
Tapestry ’s Board of Directors has implemented a stock ownership policy for all
Executive Officers and Directors. Information on this policy and the required
amounts of stock ownership for your position is attached. As an Executive
Committee member and Section 16(b) officer of Tapestry, you will be required to
obtain pre-approval of all Tapestry stock transactions from the Tapestry Law
Department and Tapestry’s CEO.
3. Notice of Intent to Terminate Employment
If at any time you elect to terminate your employment with the Company,
including a valid retirement from the Company, you agree to provide six (6)
months’ advance written notice of your intent to terminate your employment and
such notice shall be provided via email to the Chief Executive Officer and
Global Human Resources Officer of Tapestry. After you have provided your
required notice, you will continue to be an employee of the Company. Your duties
and other obligations as an employee of the Company will continue and you will
be expected to cooperate in the transition of your responsibilities. The Company
shall, however, have the right in its sole discretion to direct that you no
longer come to work or to shorten the notice period. Nothing herein alters your
status as an employee at-will. The Company reserves all legal and equitable
rights to enforce the advance notice provisions of this paragraph. You
acknowledge and agree that your failure to comply with the notice requirements
set forth in this paragraph shall result in: (i) the Company being entitled to
an immediate injunction, prohibiting you from commencing employment elsewhere
for the length of the required notice, (ii) the Company being entitled to claw
back any bonus paid to you within 180 days of your last day of employment with
the Company, (iii) the forfeiture of any unpaid bonus as of your last day of
employment with the Company, (iv) any unvested or vested equity awards held by
you shall be automatically forfeited on your last day of employment with the
Company, and (v) the Company being entitled to claw back any Financial Gain (as
defined below) you realize from the vesting of any Tapestry equity award within
the twelve (12) month period immediately preceding your last day of employment
with the Company. “Financial Gain” shall have the meaning set forth in the
various equity award grant agreements that you receive during your employment
with the Company.


Page 6 of 12
4. Post-Employment Restrictions
(a) Non-Competition. You are prohibited from, directly or indirectly,
counseling, advising, consulting for, becoming employed by or providing services
in any capacity to a “competitor” (as defined below) of the Company or any of
its operating divisions, brands, subsidiaries or affiliates (collectively, the
“Tapestry Group”) during your employment and the twelve (12) month period
beginning on your last day of employment with the Company (the “Restricted
Period”).
“Competitor” includes: the companies, together with their respective
subsidiaries, parent entities, and all other affiliates as set forth on Exhibit
A, attached hereto (such companies subject to change from time-to-time as posted
on Tapestry’s intranet, the Loop ). In the event your employment is terminated
for any reason (other than for “cause, ” as defined below) and the Company, at
its sole discretion, elects to enforce its right to enjoin you from joining a
competitor at any time during the Restricted Period, including prohibiting you
from engaging in any of the activities prohibited by this Section 4(a), the
Company shall compensate you at your




--------------------------------------------------------------------------------




most recent base salary, subject to usual withholdings, to be paid monthly,
during the remainder of the Restricted Period. The foregoing payments will be
made to you solely to the extent that severance or other termination payments
are not paid to you during the remainder of the Restricted Period. Nothing
herein shall impact or limit your right to receive any severance payments and
benefits pursuant to the terms of your offer letter, except that it is expressly
understood and agreed that (i) you will not be entitled to receive payments
pursuant to this paragraph during any period you are receiving severance or
other termination payments and (ii) your receipt of any severance or other
termination payments shall not impact the Company’s right to enforce its rights
under this Section 4(a) or otherwise.
You agree that if you are offered and desire to accept employment with, or
provide consulting services to, another business, person or enterprise,
including, but not limited to, a “competitor,” during the Restricted Period, you
will promptly inform Tapestry’s Global Human Resources Officer, in writing, of
the identity of the prospective employer or entity, your proposed title and
duties with that business, person or enterprise, and the proposed starting date
of that employment or consulting services. You also agree that you will inform
that prospective employer or entity of the terms of these provisions. Failure to
abide by the requirements of this Section 4(a) will also be deemed a failure to
provide the required advance written notice set forth above under Notice of
Intent to Terminate Employment .
(b) Non-Solicitation. You agree that during the Restricted Period, you will not,
directly or indirectly, whether alone or in association with or for the benefit
of others, without the prior written consent of the Company, hire or attempt to
hire, employ or solicit for employment, consulting or other service, any
officer, employee or agent of the Tapestry Group (each, a “Protected Person”),
or encourage, persuade or induce any Protected Person to terminate, diminish or
otherwise alter such Protected Person’s relationship with the Tapestry Group.
For purposes of this Section 4(b) and to avoid any ambiguity, you and the
Company agree that it will be a rebuttable presumption that you solicited any
Protected Person if such Protected Person commences employment or other service
for or on behalf of you or any entity to which you provide services or
terminates, diminishes or otherwise alters such Protected Person’s relationship
with the Tapestry Group prior to the end of the Restricted Period.
(c) Non-Interference. During the Restricted Period, you will not, directly or
indirectly, whether alone or in association with or for the benefit of others,
whether as an employee, owner, stockholder, partner, director, officer,
consultant, advisor or otherwise, assist, attempt to or






















--------------------------------------------------------------------------------




Page 7 of 12
encourage (i) any vendor, supplier, customer or client of, or any other person
or entity in a business relationship with the Tapestry Group to terminate,
reduce, limit or otherwise alter such relationship, whether contractual or
otherwise, (ii) any prospective vendor, supplier, customer or client not to
enter into a business or contractual relationship with the Tapestry Group or
(iii) to impair or attempt to impair any relationship, contractual or otherwise,
between the Tapestry Group and any vendor, supplier, customer or client or any
other person or entity in a business relationship with the Tapestry Group.
(d) Remedies. You acknowledge that compliance with Section 4 is necessary to
protect the business, good will and proprietary and confidential information of
the Tapestry Group and that a breach or threatened breach of any provision in
Section 4 will irreparably and continually damage the Tapestry Group, for which
money damages may not be adequate. Accordingly, in the event that you breach any
provision in Section 4, you will forfeit any remaining earned but unpaid bonus
and the Company shall be entitled to claw back any bonus paid to you within 180
days of your last day of employment with the Company. In addition, the Company
will be entitled to preliminarily or permanently enjoin you from violating
Section 4 in order to prevent the continuation of such harm.
(e) Reasonableness of Restrictions. You acknowledge: (i) that the scope and
duration of the restrictions on your activities under Section 4 are reasonable
and necessary to protect the legitimate business interests, goodwill and
confidential and proprietary information of the Tapestry Group; (ii) that the
Tapestry Group does business worldwide and, therefore, you specifically agree
that, in order to adequately protect the Tapestry Group, the scope of the
restrictions in this provision is reasonable; and (iii) that you will be
reasonably able to earn a living without violating the terms of these
provisions.
(f) Judicial Modification. If any court of competent jurisdiction determines
that any of the covenants in Section 4, or any part of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court of competent jurisdiction determines that any of
the covenants in Section 4, or any part of them, is invalid or unenforceable
because of the geographic or temporal scope of such provisions, such court shall
reduce such scope to the minimum extent necessary to make such covenants valid
and enforceable. You agree that in the event that any court of competent
jurisdiction finally holds that any provision of Section 4 constitutes an
unreasonable restriction against you, such provision shall not be rendered void
but shall apply to such extent as such court may judicially determine
constitutes a reasonable restriction under the circumstances.
5. Other Terms and Conditions of Employment
If you accept the Company ’s offer, our relationship is "employment-at-will."
That means you are free, at any time, for any reason, to end your employment
with the Company and that the Company may do the same, subject to the advance
notice requirements set forth above under Notice of Intent to Terminate
Employment .
For the purposes of this letter, termination for “cause” means a determination
by the Company that your employment should be terminated for any of the
following reasons: (i) your violation of the Company’s Employee Guides or any
other written policies or procedures of the Company, which is not remedied
within 30 days of written notice to you, via email, (ii) your indictment,
conviction of, or plea of guilty or nolo contendere to, a felony or a crime
involving




--------------------------------------------------------------------------------




moral turpitude, (iii) your willful or grossly negligent breach of your duties,
(iv) any act of fraud
Page 8 of 12


embezzlement or other similar dishonest conduct, (v) any act or omission that
the Company determines could have a material adverse effect on the Company,
including without limitation, its reputation, business interests or financial
condition, which is not remedied within 30 days of written notice to you, via
email, (vi) your failure to follow the lawful directives of your supervisor,
which is not remedied within 30 days of written notice to you, via email, or
(vii) your breach of this offer letter or any other written agreement between
you and the Company or any of its affiliates, which is not remedied within 30
days of written notice to you, via email.
For any dispute arising between the parties regarding or relating to this letter
and/or any aspect of your employment, the parties hereby consent to the
exclusive jurisdiction in the state and Federal courts located in New York, New
York. This Agreement will be construed and enforced in accordance with the laws
of the state of New York, without regard to conflicts of laws principles.
You have “Good Reason ” to resign your employment upon the occurrence of the
following without your consent: (i) material diminution of position and title
“Chief Executive Officer and Brand President, Kate Spade,” or comparable role;
or (ii) relocation of the Company’s executive offices more than 50 miles outside
of New York, New York; provided however, that notwithstanding the foregoing you
may not resign your employment for Good Reason unless: (x) you provide the
Company with at least 30 days prior written notice of your intent to resign for
Good Reason (which notice is provided not later than the 60 day following the
occurrence of the event constituting Good Reason) and (y) the Company does not
remedy the alleged violation(s) within such 30-day period.
Our agreement regarding employment-at-will may not be changed, except
specifically in writing signed by both the Committee and you. The Company may in
its discretion add to, discontinue, or change compensation, duties, reporting
lines, Company committees, Section 16 and/or executive officer status, benefits
and policies. Nothing in the preceding two sentences shall be construed as
diminishing the financial obligations of either of the parties hereunder,
including, without limitation, the Company’s obligations to pay salary, bonus,
equity compensation, severance etc., pursuant to the pertinent provisions set
forth above. All payments made hereunder are subject to the usual withholdings
required by law. In the event of a breach by you of any provision of this offer
letter and/or any of the Company policies which are included herewith, you agree
to reimburse the Company for any and all reasonable attorney’s fees and expenses
related to the enforcement of this agreement, including, but not limited to, the
clawback of gains specified hereunder.
Our offer of employment is contingent on the following:
•
Formal ratification of this agreement by the Human Resources Committee;

•
You passing a credit/background check and verification of your identity and
authorization to be employed in the United States;

•
Your returning a signed copy of this offer letter by March 12, 2018;

•
Your agreement to be bound by, and adhere to, all of the Company’s policies in
effect during your employment with the Company, including the Executive Stock
Ownership Policy, Incentive Repayment Policy, Code of Conduct, and our
Confidentiality,





--------------------------------------------------------------------------------




Information Security and Privacy Agreement; and
•
The terms and conditions of individual equity award agreements.



Agreed and Accepted by: Anna Bakst _/s/ Anna Bakst_________ Date
:_3/9/18______________
Page 9 of 12




EXHIBIT A


Competitor List


(as of March 2018)


Adidas AG
Burberry Group PLC
Cole Haan LLC
Fast Retailing Co., Ltd.
Fung Group
G-III Apparel Group, Ltd.
The Gap, Inc.
J. Crew Group, Inc.
Kering
L Brands, Inc.
LVMH Moet Hennessy Louis Vuitton SA
Michael Kors Holdings Limited
Prada, S.p.A.
Proenza Schouler, LLC
PVH Corp.
Rag & Bone, Inc.
Ralph Lauren Corporation
Tory Burch LLC




--------------------------------------------------------------------------------




Tumi Holdings, Inc.
V.F. Corporation








Page 10 of 12




